Por cuanto, los únicos errores.señalados son:
"1. La Corte de Distrito de Areeibo cometió error al declarar convicta a la acusada mediante prueba que no sostiene los hechos alegados en la acu-sación.
“2. La Corte de Distrito de Areeibo erró al intervenir excesivamente en la práctica de la prueba, extralimitándose en su facultad discrecional y de-mostrando prejuicio y pasión.'’
Por cuanto, examinada la prueba a la luz de los dos alegatos no encontramos motivos suficientes para revocar la sentencia apelada;
POR tanto, se confirma la sentencia dictada por la Corte de Dis- ■ trito de Arecibo en febrero 2 de 1934.